*894
ORDER

Raymond P. Hamilton appeals pro se from a district court judgment that dismissed his civil rights action. His appeal has been referred to a panel of this court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, the panel unanimously concludes that oral argument is not needed in this case. Fed. R.App. P. 34(a).
Hamilton was convicted of violating several federal crimes. He was sentenced to eighteen months of imprisonment, and this sentence was affirmed on direct appeal.
In his current civil rights action, Hamilton alleged that the defendants lacked jurisdiction over his criminal case and that they made improper rulings in that case. The district court dismissed Hamilton’s civil rights action on September 21, 2001, and it is from this judgment that he now appeals. He has filed an appendix which contains several motions for miscellaneous relief.
A de novo review of the record shows that dismissal was appropriate because Hamilton did not raise a cognizable claim and because the defendants were protected by absolute judicial immunity. See 28 U.S.C. § 1915A(b); Mann v. Conlin, 22 F.3d 100, 104-05 (6th Cir.1994).
Hamilton now argues that the state courts had exclusive jurisdiction over his criminal case. However, the federal courts have “original jurisdiction, exclusive of the courts of the States, of all offenses against the laws of the United States.” 18 U.S.C. § 3231; accord United States v. Hamilton, 263 F.3d 645, 655-56 (6th Cir. 2001). Hamilton’s remaining arguments also plainly challenge the validity of his criminal conviction. These arguments do not provide a cognizable basis for relief in a civil rights action, as he has not shown that his conviction was reversed on direct appeal, expunged by executive order, declared invalid by an appropriate tribunal, or called into question by a federal writ of habeas corpus. See Robinson v. Jones, 142 F.3d 905, 906-07 (6th Cir.1998) (order).
Accordingly, all pending motions are denied and the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.